Citation Nr: 0118641	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
mouth injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a January 1997 rating decision, the RO denied a claim by the 
veteran seeking entitlement to nonservice-connected pension 
benefits.  Previously, in a February 1995 decision, the RO 
denied claims by the veteran seeking entitlement to service 
connection for PTSD, residuals a mouth injury, hearing loss, 
sinus disorder, and headaches.  In March 1999, the Board 
remanded this case to the RO so that additional development 
of the evidence could be accomplished as well as to assure 
the veteran full procedural due process.  

The Board also notes that in the course of a VA audiological 
examination conducted in October 1999, the veteran appears to 
have raised the issue of entitlement to service connection 
for tinnitus.  In addition, as shown as part of a Written 
Brief Presentation submitted by the veteran's accredited 
representative in May 2001, the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include dysthymia, was raised on behalf of the veteran.  
These issues have not been adjudicated by the RO and are 
referred to the RO for appropriate action.

The issues concerning entitlement to service connection for 
hearing loss, sinus disorder, and headaches as well as for 
entitlement to a permanent and total disability rating for 
pension purposes will be addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal regarding entitlement to service 
connection for PTSD and for residuals of a mouth injury has 
been obtained, and the available medical evidence is 
sufficient for a determination of the matter.

2.  Persuasive medical evidence demonstrates no underlying 
disability to substantiate the veteran's claims.

3.  There is no competent medical evidence showing the 
presence of either PTSD or residuals of a mouth injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. § 3.303 (2000).

2.  Residuals of a mouth injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
The VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A). 

In this case, even though the RO adjudicated the claims prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims for entitlement to service connection 
for both PTSD and for residuals of a mouth injury.  The 
discussions in the May 1999 rating decision, May 1999 
statement of the case (SOC), December 1999 supplemental 
statement of the case (SSOC), and letters sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO provided the veteran with 
the applicable regulations in the SOC, which, in addition to 
the other notification described above, acted to essentially 
inform the veteran of the evidence necessary to support his 
claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these particular issues (PTSD and 
residuals of a mouth injury) on appeal has been obtained.  
The RO has obtained the veteran's service medical records, 
post-service treatment records, as well as medical records 
shown to have been considered by the Social Security 
Administration (SSA) in its adjudication of a claim submitted 
by the veteran.  SSA decisions are also noted to have been 
associated with the evidence of record.  Reasonable efforts 
were taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  

The veteran has been afforded recent disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, and offered appropriate assessments 
and diagnoses.  The Board is unaware of any additional 
relevant and available evidence.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Laws and Regulations

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
a chronic disease, i.e. psychoses, which becomes manifest to 
a compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Evidence

Review of the veteran's service medical records reveals that 
the Reports of Medical Examination at service enlistment and 
service discharge, dated in October 1971 and April 1976, 
respectively, showed that clinical evaluation of the 
veteran's psychiatric state was normal.  Review of these 
examination reports are also devoid of medical findings 
reflective of either the incurrence of, or treatment for, an 
injury of the mouth.  A dental health record dated in March 
1974 shows that the veteran complained of incurring trauma to 
his upper left lip, which caused a laceration; the veteran's 
injury was noted to have been sutured at that time.  
Additionally, review of the remainder of the veteran's 
service medical records does not show that he either 
complained of, or was treated for, problems associated with 
any psychiatric-related problems.  

In a VA Form 21-4138, Statement in Support of Claim, received 
by VA in March 1994, the veteran submitted a claim for 
service connection for PTSD and for a "mouth injury."

A March 1994 VA consultation sheet shows that the veteran 
complained of being depressed since his childhood.  Another 
VA consultation sheet, dated later in March 1994, indicates 
that the veteran complained of depression.  

An April 1994 VA psychiatric evaluation report shows that 
borderline personality disorder with antisocial tendencies, 
reactive depression, and anxiety were diagnosed.  

The veteran is shown to have been afforded a VA general 
medical examination in December 1996.  The report shows that 
while the veteran informed the examiner that he had suffered 
from depression in the past, the veteran is not shown to have 
complained of having current psychiatric problems at the time 
of the examination.  Depression was diagnosed.  The veteran 
did not complain of a mouth-related injury in the course of 
the examination, and a diagnosis concerning such a disorder 
was not supplied by the examiner.  

The veteran supplied VA with information concerning his 
claimed stressors in July 1999.  See document entitled 
Information in Support of Claim for Service Connection for 
PTSD.  The veteran indicated that while serving in the Army, 
in October 1972, he came under enemy attack while in Korea, 
and, in addition, in September 1973, gave mouth-to-mouth 
resuscitation to a fellow soldier.

Review of a VA psychiatric examination report dated in 
October 1999 shows that the veteran gave a history of serving 
in Korea.  He gave a history of having had been diagnosed 
with bipolar disorder in August 1999.  He also mentioned that 
he had been receiving SSA benefits since 1982.  In addition 
to depression, the veteran also complained of suffering from 
insomnia.  The examiner noted that neither psychomotor 
retardation nor suicidal or homicidal ideation was present.  
Psychiatric examination was noted to describe the veteran's 
insight and judgment as fair, memory as adequate, and affect 
as mildly constrictive.  The diagnoses included dysthymia, 
and alcohol dependence in partial remission.  A Global 
Assessment of Functioning scale score of approximately 65 was 
also provided.  

In addition, the Board notes that review of various VA 
examination reports dated in October 1999 (psychiatric), 
February 2000 (orthopedic), and respiratory (February 2000), 
does not show that the veteran, in the course of either 
examination, either complained of, or was diagnosed as 
having, any mouth-related injury residual.

Analysis 

Based upon the evidence of record, the Board finds 
entitlement to service connection for PTSD and for residuals 
of a mouth injury is not warranted.  The only evidence of a 
present disability is the opinion of the veteran.  While he 
is competent to express his assertions as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for PTSD and for 
residuals of a mouth injury must be denied.  See Brammer, 
supra, at 225.  See also Rabideau, supra, at 143-44.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a mouth 
injury is denied.


REMAND

As part of his VA Form 9, dated in July 1999, the veteran 
pointed out that he has hearing loss as a result of being 
exposed to loud noise while being around heavy artillery 
while serving in the military.  Review of the veteran's 
service medical records shows that he participated in a 
hearing conservation program in January 1974.  However, 
review of Reports of Medical Examination at service 
enlistment and service discharge, dated in October 1971 and 
April 1976, respectively, do not show that hearing loss was 
manifested at the time of either examination.  

The veteran is shown to have been afforded a VA audiological 
examination in October 1999.  The veteran reported being 
exposed to excessive artillery noise for three years while in 
the military, as well as being around small weapons and cargo 
helicopters.  Review of the report shows that the veteran was 
diagnosed as having moderate to moderately severe high 
frequency sensorineural right ear hearing loss and moderately 
severe high frequency hearing loss of the left ear.  In 
addition, puretone threshold testing results indicated that 
impaired hearing, pursuant to 38 C.F.R. § 3.385 (2000), was 
manifested.  

Concerning the veteran's claim for entitlement to service 
connection for a sinus disorder, review of his service 
medical records shows he was seen for chronic problems 
associated with breathing through his nose on several 
different occasions. 

Further review of the veteran's service medical records shows 
that he was treated on numerous occasions, including in 1973 
(March, April, and July), and 1974 (February), for complaints 
of headaches.  

A private hospital discharge summary shows that the veteran 
was admitted for approximately three weeks in 1993 (August 
and September), and that chronic sinusitis was diagnosed.  

As part of a VA general medical examination report, dated in 
December 1996, the veteran gave a history of chronic 
sinusitis.  Examination was noted to show mild sinus 
tenderness.  Chronic sinusitis, associated with tobacco 
abuse, was diagnosed.  

The report of a VA neurological examination conducted in 
October 1999 is shown to include a diagnosis of mixed 
headache with some features of migraine, however, described 
as predominantly being related to tension.  The veteran 
reported no clear inciting event which precipitated his 
headaches. 

Following a review of the evidence of record, the Board 
observes that the veteran has not been medically examined in 
order to ascertain if there is, in effect, any relationship 
between his diagnosed bilateral hearing loss, mixed headaches 
disorder, and sinus disorder (to include emphysema) and his 
period of service.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded appropriate VA 
examinations in an attempt to ascertain the nature, severity, 
and the etiology of the veteran's hearing loss, sinus 
disorder, and headaches for which he is currently seeking 
service connection.  See also 38 C.F.R. § 3.326 (2000).

Concerning the claim currently on appeal before the Board 
regarding entitlement to a permanent and total disability 
rating for pension purposes, the veteran asserts that because 
of his numerous disabilities he is unable to obtain and 
maintain any type of gainful employment.  The Court has held 
that VA's duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA medical examinations.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The Court has also held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke, supra.  

The record reflects that pursuant to a RO rating decision, 
dated in November 2000, the appellant's disabilities were 
specified as follows:  sinus disorder with headaches and 
residuals of a mouth injury, emphysema, history of 
hemorrhoids, dysthymia, partial phalangectomy right 5th toe 
due to hammer toe condition, and labile hypertension (all 
noncompensable); residuals of open fracture of the right 
tibia and fibula, with right leg shortening (30 percent); 
lumbar spine degenerative joint disease (10 percent); hearing 
loss (10 percent); and tinnitus (10 percent).  The combined 
rating was noted to be 50 percent.  The veteran has no 
service-connected disabilities.  

The Court has rendered several decisions, which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision.  (emphasis added).  In 
Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
"average person" standard delineated in 38 U.S.C.A. § 
1502(a) (West 1991); 38 C.F.R. § 4.15 (1999) and the 
"unemployability" standards set forth in 38 C.F.R. §§ 
3.321, 4.17 (1999).

In the instant case, a review of the evidence of record 
reveals that not all of the veteran's disorders have been 
assigned the appropriate rating as discussed in Roberts, 
supra.  For example, on VA orthopedic examination conducted 
in February 2000, the examiner noted that there was "marked 
limitation of flexion and extension of the right ankle."  
Traumatic arthritis of the right ankle was diagnosed.  
However, a right ankle disorder is not shown to have been 
mentioned by the RO as part of the above-discussed November 
2000 rating decision.  Furthermore, concerning the veteran's 
diagnosed right leg and low back disorders, the February 2000 
VA orthopedic examination does not appear to have considered 
the functional impairment of the musculoskeletal disorders, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), as 
discussed as part of the Board's March 1999 remand.  As the 
presence of these named disorders could possibly be found to 
cause or contribute to the appellant's purported permanent 
and total disability, additional appropriate VA examinations 
should be afforded the veteran.  

Also of record is a letter submitted VA from a private 
physician, Eugene Y. Tai, M.D., dated in August 1998.  The 
physician noted that the veteran was under his professional 
care, and that due to the veteran's condition, he was 
"totally disabled."  However, the Board notes that the 
physician did not specify as to which disorders caused the 
veteran to be so disabled.  As such, VA should seek to obtain 
all treatment records associated with treatment rendered the 
veteran by Dr. Tai, and, additionally, request the physician 
to provide VA with a more comprehensive opinion.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed hearing loss, 
sinus, and headaches disorders, and to 
furnish signed authorizations for release 
to the VA of private medical records, to 
include those associated with treatment 
rendered by Dr. Tai, with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  Treatment records 
from Dr. Tai should be specifically 
requested by the RO.  All records 
obtained should be added to the claims 
folder. 

2.  A VA examination should be conducted 
by a specialist in ear disorders, in 
order to determine the nature, severity, 
and etiology of any hearing loss.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination, and reviewed prior 
to the examination.  The examiner is 
requested to obtain detailed history from 
the veteran of noise exposure during 
service and since his release from 
service.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render any opinion as to whether 
it is at least as likely as not that the 
bilateral sensorineural hearing loss (if 
diagnosed) is related to the veteran's 
miliary service, to include in-service 
acoustic trauma.  The examiner should 
also be asked to make a determination as 
to the permanency of any diagnosed 
hearing loss disability and its effect on 
the veteran's ability to obtain and 
maintain gainful employment.  If any of 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  A VA examination should be conducted 
by a neurologist, in order to determine 
the nature, severity, and etiology of any 
headache-related disorder, to include 
associated nausea, vomiting, and/or 
phonophobia.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination, and reviewed prior 
to the examination.  All such tests as 
the examining physician deems necessary 
should be performed.  If a diagnosis of 
headaches is made, the examiner should 
specify whether it is at least as likely 
as not that the veteran's headache 
disorder is attributable to his period of 
active duty.  In addition, if a diagnosis 
of nausea, vomiting, and/or phonophobia 
is diagnosed, the examiner should render 
an opinion as to whether it is at least 
as likely as not that either or any of 
these diagnosed disorders is attributable 
to his period of service, to include any 
residual relationship to his headaches, 
if diagnosed.  The examiner should also 
be asked to make a determination as to 
the permanency of any diagnosed 
disabilities and their effect on the 
veteran's ability to obtain and maintain 
gainful employment.  

4.  A VA respiratory examination should 
be performed by an appropriate specialist 
in order to determine the nature, 
severity, and etiology of any diagnosed 
respiratory disorder, to include chronic 
sinusitis and emphysema.  All tests 
indicated are to be conducted at this 
time.  If a diagnosis of a respiratory 
disorder is made, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
that the disorder(s) is related to 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  The examiner should 
also be asked to make a determination as 
to the permanency of any diagnosed 
disabilities and their effect on the 
veteran's ability to obtain and maintain 
gainful employment.  

5.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's right 
ankle, lumbar spine, and right leg 
disorders.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to, 
and reviewed by, the examiner prior to 
the requested examination.  The right 
ankle, right leg, and lumbar spine, 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the affected 
joints.  Additionally, the examiner 
should be requested to determine whether 
either the right ankle, right leg, and/or 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when either 
of the affected joints is used repeatedly 
over a period of time.  The examiner 
should also be asked to make a 
determination as to the permanency of any 
diagnosed disabilities and their effect 
on the veteran's ability to obtain and 
maintain gainful employment.  

6.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

8.  The RO should readjudicate the 
appellant's claims for entitlement to 
service connection for hearing loss, 
sinus disorder, and headaches.  If the RO 
denies any benefit sought, it should 
provide the appellant and his 
representative a SSOC and an opportunity 
to respond thereto.

9.  The RO should then review all the 
evidence in reference to the veteran's 
claim for a permanent and total disability 
rating for pension purposes to determine 
if any change in the ratings is warranted 
by the new evidence.  If so, or if the 
veteran is found to have any ratable 
disability not previously evaluated, a new 
rating should be prepared to ensure that 
each of the veteran's disabilities has 
been assigned a rating under the Schedule 
for Rating Disabilities (Rating Schedule).

10.  The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  See 38 C.F.R. 
§ 4.25 (2000).

11.  If the benefit sought on appeal 
remains denied, a SSOC should be 
furnished to the veteran, containing an 
explanation of the RO's latest 
deliberations under all of the foregoing 
criteria of the "average person" 
standard (38 U.S.C.A. § 1502(a) (West 
1991); 38 C.F.R. § 4.15 (2000) and the 
"unemployability" standard (38 C.F.R. 
§§ 3.321 and 4.17 (2000)).  The SSOC 
should also contain the criteria of the 
Rating Schedule under which each of the 
veteran's rating disabilities has been 
evaluated.  The veteran and his 
representative should be provided an 
opportunity to respond thereto.  

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
A. BRYANT
	Member, Board of Veterans' Appeals

 



